F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 4 2002

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                             Clerk



 PEOPLE OF THE STATE OF
 COLORADO, a fictitious plaintiff,

          Plaintiff - Appellee,
                                                        No. 02-1271
 v.
                                                   D.C. No. 02-CR-187-Z
                                                       (D. Colorado)
 DENNIS LEON SMITH, a Colorado
 state citizen, a creation of nature and
 of nature’s God,

          Defendant - Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.


      Dennis Leon Smith, proceeding pro se, appeals the district court’s order

remanding this removed case to state court. We conclude that review of the


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
remand order is barred by 28 U.S.C. § 1447(d) and dismiss the appeal.

      Although the removal notice is not included in the record on appeal, it

appears from the district court order that Mr. Smith filed a pro se notice of

removal in which he attempted to remove a state court criminal prosecution

involving four traffic offenses. It further appears that Mr. Smith did not cite to

any federal statute in his notice as the basis for removal. The district court stated

that only 28 U.S.C. § 1443 appeared relevant and concluded that Mr. Smith had

failed to meet the prerequisites for removal under that provision. After the court

denied Mr. Smith’s motion for reconsideration, Mr. Smith filed this appeal.

      Section 1447 provides that

      An order remanding a case to the State court from which it was
      removed is not reviewable on appeal or otherwise, except that an
      order remanding a case to the State court from which it was removed
      pursuant to section 1443 of this title shall be reviewable by appeal or
      otherwise.

28 U.S.C. §1447(d). Although section 1447(d) permits the appeal of an order

remanding a case removed “pursuant to section 1443,” in this case, as recited by

the district court, Mr. Smith did not remove the case pursuant to section 1443;

indeed he did not cite any federal statute as authority for the removal.

      Even if we were to construe Mr. Smith’s attempt to remove as one made

pursuant to section 1443, we would agree with the district court that he has failed

to establish the prerequisites for removal under that provision. Section 1443


                                          -2-
authorizes the removal of civil and criminal cases involving laws providing for

equal civil rights. Under subsection (1) a state court defendant may remove an

action if he shows he is being denied or cannot enforce in state court “a right

under any law providing for the equal civil rights of” citizens or people within the

jurisdiction of the United States, while under subsection (2) a defendant may

remove an action based on acts “under color of authority derived from any law

providing for equal rights, or for refusing to do any act on the ground that it

would be inconsistent with such law.” 28 U.S.C. § 1443. 1 The “law providing for

the equal civil rights” referred to in subsection (1) must arise under a federal

statute providing for specific civil rights stated in terms of racial equality. See

Johnson v. Mississippi, 421 U.S. 213, 219 (1975). The first part of subsection (2)

applies only to federal officers, and the second part applies only to state officers.

See City of Greenwood v. Peacock, 384 U.S. 808, 824, 824 n.22 (1966).


      1
       Section 1443 provides in full:
          Any of the following civil actions or criminal prosecutions,
      commenced in a State court may be removed by the defendant to the
      district court of the United States for the district and division
      embracing the place wherein it is pending:
             (1) Against any person who is denied or cannot enforce in
          the courts of such State a right under any law providing for
          the equal civil rights of citizens of the United States, or of all
          persons within the jurisdiction thereof;
             (2) For any act under color of authority derived from any
          law providing for equal rights, or for refusing to do any act
          on the ground that it would be inconsistent with such law.
28 U.S.C. § 1443.

                                          -3-
      Mr. Smith has made no showing that he is either a state or a federal officer

for purposes of subsection (2). Moreover, the record contains no indication that

Mr. Smith claims he is being denied or cannot enforce a right under a statute

relating specifically to racial equality. “Claims that prosecution and conviction

will violate rights under constitutional or statutory provisions of general

applicability or under statutes not protecting against racial discrimination, will not

suffice.” Johnson, 421 U.S. at 219. Although Mr. Smith’s brief on appeal is

virtually unintelligible, careful scrutiny does not reveal any reference that could

be construed to invoke a statute specifically directed to racial equality.

      Mr. Smith’s motion to proceed in forma pauperis is denied and the appeal is

DISMISSED.

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Circuit Judge




                                          -4-